Citation Nr: 0019384	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-06 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in August 1998 by the Medical 
Administration Service of the Department of Veterans Affairs 
(VA) Medical Center in Cincinnati, Ohio. 


REMAND

A hearing on appeal will be granted if an appellant expresses 
a desire to appear before the Board in person.  38 C.F.R. 
§ 20.700(a) (1999).

In the instant case, in his substantive appeal, received in 
April 1999, the veteran indicated that he wished to appear in 
person before a Member of the Board at the RO.  Accordingly, 
this case is REMANDED to the RO for the following:

The RO should schedule a hearing before a 
Member of the Board at the RO.  If the 
veteran appears for the hearing, a 
transcript of testimony should be 
associated with the other evidence in the 
claims file.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purpose of this REMAND is to afford the veteran 
his right to a hearing. No action is required of the veteran 
until he receives further notice.  The appellant has the 
right to submit additional evidence and argument on the 
matter which the Board 


has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




